871 F.2d 1149
276 U.S.App.D.C. 409
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, ex rel., Frederic W. SCHWARTZ,Jr., Appellant,v.BROTHER RECORDS, INC., et al.
No. 87-5409.
United States Court of Appeals, District of Columbia Circuit.
March 15, 1989.

Before MIKVA, RUTH B. GINSBURG and SILBERMAN, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED that the district court's order filed October 20, 1987, be affirmed for the reasons stated in that court's accompanying Memorandum.  We note that under either the original statute of limitations, 31 U.S.C. 3729(b), or the amended prescription, 31 U.S.C. Sec. 3729(b)(2) (Supp.IV 1986), equitable tolling is not in order in this case.  The district court correctly determined that there is "no basis for plaintiff's claim that defendants concealed from the government any material fact which, if disclosed, would have prompted the government to file suit."    See Joint Appendix at 13 n. 3.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.